DETAILED ACTION
1.          Claims 11-18 have been examined and are pending.

Information Disclosure Statement
2.          The information disclosure statement (IDS) submitted on 12/16/2021 has been found to be in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the examiner.

Response to Amendment
3.         In response to the amendments received in the Office on 10/19/2021, the Office acknowledges the current status of the claims: claims 11-18 have been amended, and no new matter appears to be added.

Response to Arguments
4.          Applicant’s arguments, see Remarks, pages 6-7, filed 10/19/2021, with respect to the rejections of claims 11-18 under 35 USC 112(a) have been fully considered and are persuasive.  The rejections of claims 11-18 have been withdrawn. 

Allowable Subject Matter
5.          Claims 11-18 are allowed.
6.          The following is an examiner’s statement of reasons for allowance: in accordance with MPEP 1302.14, the Examiner is of the opinion the actions presented and replies filed by the Applicant make evident the reasons of allowance and satisfy the record as a whole. Applicant's remarks filed 10/19/2021 with respect to WIPO Publication WO 2014/080744 A1 to Hayashi et al. have been considered and are persuasive. Examiner further notes a completed search of the available patent literature and non-patent literature has been conducted by the Examiner, and none of the cited references either suggest or disclose, individually or in combination, an apparatus comprising circuitry configured to, in a case that the circuitry transmits an SRS on a first plurality of resources within a frame periodically, does not transmit the SRS on a second plurality of resources, and a first predetermined subcarrier spacing between subcarriers of a predetermined quantity of subcarriers included in each of a first OFDM symbol and a second OFDM symbol is changed from an initial value to a second predetermined subcarrier spacing based on a higher layer information, a quantity of times within the frame in which the SRS is transmitted on the first plurality of resources is also changed according to the change in the first predetermined subcarrier spacing, as recited in claim 11. Claims 12-18 are also allowed.
  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
7.         The prior art made of record (please see attached PTO-892) and not relied upon is considered pertinent to applicant's disclosure.
US PGPub 2020/0229180 A1 to Liu et al. at [0064], [0067], [0106-0107], [0125], [0129-0130], [0154-0155], [0170-0171], [0203].

8.           Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN H ELLIOTT IV whose telephone number is (571)270-7163. The examiner can normally be reached M, T, R, F 5:00 AM-5:00 PM, W 5:00 AM-3:00 PM (EDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BENJAMIN H. ELLIOTT IV
Primary Examiner
Art Unit 2474



/BENJAMIN H ELLIOTT IV/Primary Examiner, Art Unit 2474                                                                                                                                                                                                        December 17, 2021